Citation Nr: 0704518	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to December 
1991.  This case comes to the Board of Veterans' Appeals from 
a June 2002 rating decision denying entitlement to service 
connection for diabetes mellitus.  The issue has been 
remanded twice for further development, most recently in 
March 2005 after which the veteran was issued a supplemental 
statement of the case in September 2006.


FINDING OF FACT

The veteran does not have diabetes mellitus that was present 
in service or is otherwise related to active duty service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  The RO issued a letter in March 2001, after initial 
adjudication of the veteran's claim under the prior law 
regarding claim requirements and prior to the RO's 
readjudication of the claim under the new standard as 
outlined in the Veterans Claims Assistance Act of 2000, 
stating all but the last element of the duty to notify.  The 
veteran has not been prejudiced by lack of notification, 
however, because he was also issued a further development 
letter in September 2002, a statement of the case in 
September 2003 which contained the entire language of 
38 C.F.R. § 3.159 and a complete notification letter in March 
2005.  
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, private medical 
records, and VA treatment records.  A VA ordered examination 
is not required in this case because the veteran has 
submitted no medical evidence suggesting a nexus between his 
service and his current diagnosis or suggesting onset of the 
disease in service.  There does not appear to be any other 
evidence, VA or private, relevant to the claim that the RO 
has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims that onset of his current diabetes 
mellitus occurred during service and was directly caused by 
his obesity which was in turn caused by the sedentary 
lifestyle while at sea during service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Specified 
diseases listed as chronic in nature may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  The list of diseases includes diabetes mellitus.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In an October 2003 written statement and throughout the 
claims file, the veteran claims that his diabetes mellitus 
had onset while in service.  In a March 2004 written 
statement, the veteran claims that he was diagnosed with 
diabetes mellitus in 1990.  The veteran's service medical 
records and other medical records associated with the claims 
file do not corroborate these statements.

The veteran's service medical records are silent for 
complaints or treatment regarding diabetes mellitus.  The 
veteran's service medical records do show that at a July 1994 
examination for reaffiliation, the examiner stated that the 
veteran was overweight and was only qualified for "ground 
duty."  However, diabetes mellitus was not mentioned or 
diagnosed in these records.  In addition, the veteran has 
submitted no medical records, private or VA, to suggest that 
onset of the diabetes mellitus occurred prior to 1999 (8 
years after separation).  A private medical December 1995 
test of glucose levels shows it to be within normal limits.

The veteran's private and VA medical records first indicate 
treatment for diabetes mellitus in 1999.  These records show 
extensive treatment for diabetes mellitus from that date 
forward; however, they do not indicate a relationship between 
his diabetes mellitus and service.

The veteran has submitted a copy of a memo, dated in July 
1988, which he asserts that he had recently obtained from his 
former commanding officer.  The memo along with a buddy 
statement corroborates the veteran's claim that he initially 
began treatment for diabetes mellitus while in service.  
However, since the veteran's service medical records show no 
treatment for diabetes mellitus during service, these 
statements are not considered to be very probative regarding 
the time of onset of diabetes mellitus.  An attempt to 
contact the former commanding officer was not successful as 
the veteran has indicated that he recently died, so any 
attempt to verify the memo would be futile.  Moreover, it 
must be emphasized that this memo must be considered with the 
other contemporaneously prepared medical documents on file.  
Specifically, there is the absence of any service medical 
record documenting the presence of diabetes mellitus; there 
is the presence of a November 1991 report of examination for 
separation from service that shows a normal endocrine system 
and urinalysis negative for sugar; there is the report of the 
July 1994 examination where the endocrine system was found to 
be normal, urinalysis was negative for sugar, and an 
associated report of medical history wherein the veteran 
specifically denied having or ever having had diabetes.  
Also, there is the 1995 claim for disability compensation 
filed by the veteran which does not make any reference to 
diabetes and the fact that the medical evidence of record 
fails to make any reference to diabetes until the late 
1990's.  

Despite the veteran's contentions that he currently suffers 
from diabetes mellitus that is related to service, it is 
clear that the weight of the medical evidence is against such 
a relationship.  While the veteran may sincerely believe that 
his diabetes mellitus is related to his service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have diabetes mellitus as a result of 
service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


